      Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 1 of 9 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 METRO CARDIOVASCULAR CONSULTANTS,
 LTD., individually, and on behalf of all others
 similarly situated,                                     Case No. 1:20-cv-03123

        Plaintiff,
 v.

 ALL MAGAZINES SUBSCRIPTION AGENCY,
 INC.,

        Defendant.

                                CLASS ACTION COMPLAINT

       NOW COMES the Plaintiff, METRO CARDIOVASCULAR CONSULTANTS, LTD.

(“Plaintiff”), by and through its undersigned counsel, complaining of Defendant ALL

MAGAZINES SUBSCRIPTION AGENCY, INC., as follows:

                                 NATURE OF THE ACTION
       1.      Plaintiff brings this action seeking damages as well as injunctive relief for

Defendant’s violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

       2.      In 1991, Congress enacted the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, to regulate the explosive growth of the telemarketing industry. In so doing, Congress

recognized that “unrestricted telemarketing . . . can be an intrusive invasion of privacy.” See 47

U.S.C. § 227, Congressional Statement of Findings No. 5.

       3.      In enacting the TCPA, Congress outlawed telemarketing via unsolicited facsimile

advertisements (“junk faxes”). 47 U.S.C. §227(b)(1)(C)




                                                1
       Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 2 of 9 PageID #:2




       4.        Specifically, the TCPA makes it unlawful for any person to “use any telephone

facsimile machine, computer or other device to send, to a telephone facsimile machine, an

unsolicited advertisement.” 47 U.S.C. §227(b)(1)(C)

                                              PARTIES

       5.        Plaintiff is a private medical practice located in Oak Lawn, Illinois.

       6.        Plaintiff maintains the facsimile telephone number (708) 229-0303 (“Plaintiff’s fax

number”).

       7.        Plaintiff’s fax number is connected to a device that utilizes hardware and software

to allow the device to receive, store, and print facsimiles (“Plaintiff’s fax machine”).

       8.         Plaintiff’s fax machine is located within this District.

       9.         ALL MAGAZINES SUBSCRIPTION AGENCY, INC. (“Defendant”) is a

corporation incorporated and formed under the laws of the State of Georgia.

       10.        Defendant maintains its principal place of business at 177 S. Spring Rd., Eatonton,

Georgia.

       11.       Defendant engages in the business of offering magazine subscriptions to all types

of businesses.

                                  JURISDICTION AND VENUE

       12.       This Court has personal jurisdiction over Defendant because it committed tortious

acts within this judicial district through the transmission of unsolicited facsimile advertisements to

Plaintiff and the putative class members as defined below.

       13.       Defendant transacted business within this judicial district through its action of

sending an unsolicited advertisement to Plaintiff.

       14.        Venue is proper because the unsolicited advertisement sent to Plaintiff was sent



                                                   2
       Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 3 of 9 PageID #:3




to and received within this judicial district.

                                       FACUTAL ALLEGATIONS

        15.      On April 30, 2019, Defendant transmitted (or caused to be transmitted) a

unsolicited facsimile advertisement to Plaintiff’s fax number (“fax advertisement”) using a

telephone facsimile machine.

        16.      The fax advertisement promoted Defendant’s magazine subscription offers to

Plaintiff.

        17.      Specifically, the fax advertisement depicted as follows:




                                 INTENTIONALLY LEFT BLANK


                                                 3
      Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 4 of 9 PageID #:4




       18.         The fax advertisement was sent by Defendant’s employee Julie Goga (“Ms.

Goga”).

       19.         Upon information and belief, Ms. Goga runs Defendant’s sales and marketing

campaigns.

       20.         The fax advertisement encouraged Plaintiff to contact Ms. Goga for “more

information or to order” a subscription from Defendant.

       21.         Defendant knew of and authorized the transmission of the fax advertisement.

       22.         The fax advertisement is an “unsolicited advertisement” as defined by 47 U.S.C.

§227(a)(5) because it advertised and promoted the commercial availability of property, goods

and/or services.

       23.         Plaintiff has never subscribed to Defendant’s magazines or otherwise ever had any


                                                  4
       Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 5 of 9 PageID #:5




form of business relationship with Defendant.

       24.         At no point in time did Plaintiff consent to receive the fax advertisement from

Defendant.

       25.         At no point in time did Plaintiff solicit the fax advertisement from Defendant.

       26.         By sending junk faxes to Plaintiff and the putative class members, Defendant

damaged Plaintiff and the putative class members as the junk faxes jammed up their facsimile lines

from other legitimate business communications resulting in the temporary loss of use of the

facsimile lines.

       27.         Moreover, by sending the junk faxes, Defendant caused Plaintiff and the putative

class members to incur costs in the form of the consumption of paper and toner.

       28.         The transmission of the junk faxes invaded the privacy rights of Plaintiff and the

putative class members as it infringed on their right to not be disturbed by unsolicited

telemarketing activity.

       29.         Defendant will continue to send junk faxes to unconsenting persons/entities absent

an injunction prohibiting the illegal faxes.

       30.         Defendant sent junk faxes to Plaintiff and the putative class members for its

financial gain at the expense of Plaintiff and the putative class members.

                                      CLASS ALLEGATIONS

       31.         All paragraphs of this Complaint are expressly adopted and incorporated herein

as though fully set forth herein.

       32.         Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

         All persons or entities in the United States whom (1) Defendant sent unsolicited
         facsimile advertisements promoting Defendant’s goods or services (2) at any


                                                   5
         Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 6 of 9 PageID #:6




          time within the four years prior to the filing of this Complaint through the date
          of class certification in this action.

         33.     The following individuals/entities are excluded from the Putative Class: (1) any

Judge or Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

its parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons/entities who properly execute and file a timely request for

exclusion from the Putative Class; (5) the legal representatives, successors or assigns of any such

excluded persons/entities; and (6) persons/entities whose claims against Defendant have been fully

and finally adjudicated and/or released.

    A.     Numerosity

         34.    The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

         35.    Upon information and belief, Defendant transmitted unsolicited junk faxes to

thousands of consumers/entities who fall into the definition of the Putative Class.

         36.    Members of the Putative Class can be objectively identified from records of

Defendant and any affiliated marketers/vendors to be gained in discovery.

    B.     Commonality and Predominance

         37.    There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

    C.     Typicality

         38.    Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Defendant’s conduct.


                                                    6
         Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 7 of 9 PageID #:7




    D.         Superiority and Manageability

         39.      This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         40.      The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         41.      By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         42.      Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

    E.          Adequate Representation

         43.      Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         44.      Plaintiff has no interests antagonistic to those of the Putative Class and Defendant

has no defenses unique to Plaintiff.

         45.      Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                        CLAIMS FOR RELIEF

                                             COUNT I:
                      Violations of the Telephone Consumer Protection Act
                   (On behalf of Plaintiff and the Members of the Putative Class)


         46.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

         47.      The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited


                                                     7
       Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 8 of 9 PageID #:8




advertisement.” 47 U.S.C. §227(b)(1)(C).

       48.     Defendant and/or a third party acting on Defendant’s behalf violated §227(b)(1)(C)

of the TCPA by sending an unsolicited advertisement to Plaintiff.

       49.     As set forth above, Plaintiff did not have an existing or established business

relationship with Defendant at the time Defendant sent the fax advertisement.

       50.     As set forth above, Plaintiff suffered damages as a result of Defendant’s unsolicited

fax advertisement.

       51.     Upon information and belief, Defendant knows that its unsolicited fax

advertisements are in violation of the TCPA but continues to send them to maximize profits at the

expense of Plaintiff and the putative class members.

       WHEREFORE, Plaintiff, on behalf of himself and the members of the Putative Class,

requests the following relief:

       A.      an order granting certification of the proposed class, including the designation of

       Plaintiff as the named representative, and the appointment of the undersigned as Class

       Counsel;

       B.      an order finding that Defendant violated the TCPA;

       C.      an order enjoining Defendant from sending further violating fax advertisements;

       D.      an award of $500.00 in damages to Plaintiff and the members of the Putative

               Class for each such violation;

       E.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

       Putative Class for each such violation; and

       F.      an award of such other relief as this Court deems just and proper.




                                                 8
      Case: 1:20-cv-03123 Document #: 1 Filed: 05/27/20 Page 9 of 9 PageID #:9




                               DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: May 27, 2020                                         Respectfully submitted,

                                                            METRO CARDIOVASCULAR
                                                            CONSULTANTS, LTD

                                                            By: /s/ Mohammed O. Badwan

                                                            Mohammed O. Badwan, Esq.
                                                            Joseph S. Davidson, Esq.
                                                            Victor T. Metroff, Esq.
                                                            Sulaiman Law Group, Ltd.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            (630) 575-8180
                                                            mbadwan@sulaimanlaw.com
                                                            jdavidson@sulaimanlaw.com
                                                            vmetroff@sulaimanlaw.com




                                                9
